IN THE SUPREME COURT OF THE STATE OF MONTANA


IN RE: REVISING THE RULES FOR                                1        ORDER
LAWYER DISCIPLINARY ENFORCEMENT                              1


       For purposes of implementing this Court’s December 11, 2001 Order, In ye the

Creation of the Office of Discipline Counsel; the Adoption of Structural Changes to the

Commissionon Practice; and the Adoption of Changesto Montana‘s SystemofDisciplining

Lawyers, 2001 MT 257, 307 Mont. 210, _         P.3d _,   it is necessary that the Rules for

Lawyer Disciplinary Enforcement (RLDE) be revised.

      To that end, committees of the StateBar of Montana and the Commission on Practice

submitted to this Court suggestedrevisions to the RLDE. This Court has considered and

deliberated those suggested revisions. We have agreed, with some exceptions, that the

revisions suggestedare appropriate and should be adopted. The members of this Court wish

to gratefully acknowledge the input and the professional, hard work that the Bar and the

Commission on Practice committeesprovided in this matter. We note, in particular, that this

work was accomplished within a relatively tight time schedule.

      Accordingly, pursuant to the authority granted this Court by Article VII, Section2(3)

of the Montana Constitution,

      IT IS ORDERED that the Rules for Lawyer Disciplinary Enforcement (2002) (RLDE

(2002)) which are attached to this order are ADOPTED, effective July I,2002

      IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order with attached RLDE (2002) to:
       The Code Commissioner and Director for tbc Montana Legal Services Division;

      The Chairman of the Commission on Practice,with the request that he distribute this
Order and the attached RLDE (2002) to the members of the Commission;

        The President and Executive Director of the State Bar of Montana with the request
that this Order and attached RLDE (2002) be published in the next available issue of The
Montana Lawyer and posted to the Bar’s webpage;

      The State Law Librarian with a requestthat this Order and attachedRLDE (2002) be
posted to the State Law Library webpage;

       The State Reporter Publishing Company with the request that this Order and the
attached RLDE (2002) be published in the State Reporter; and

       West Group with the request that this Order and the attached RLDE (2002) be
published in the annual update of Montana Rules of Court.

      DATED this &ky
RULES FOR LAWYER                  DISCIPLINARY            ENFORCEMENT               (2002)

        The Supreme Court of the State of Montana (hereinafter referred to as “Supreme
 Court” or “Court”) declares that it possessesoriginal and exclusive jurisdiction and
 responsibility under Article VII, Section 2(3), of the 1972 Montana Constitution and the
provisions of Chapter 61, Title 37, Montana Code Annotated, in addition to its inherent
jurisdiction, in all matters involving admission of persons to practice law in the State of
 Montana, and the conduct and disciplining of such persons. In the exercise of that
jurisdiction, the Court hereby adopts and promulgates the following Rules for Lawyer
Disciplinary Enforcement. These rules shall be referred to as the Rules For Lawyer
Disciplinary Enforcement (2002) or RLDE (2002).


                            I STRUCTURE         AND SCOPE


RULE l--COMPREHENSIVE             LAWYER REGULATION              SYSTEM

       The Court herebyestablishes comprehensive
                                     a                lawyer discipline and disability system,
consisting of an Office of Disciplinary Counsel and a Commission on Practice. The Office
of Disciplinary Counsel shall perform central intake functions and shall process,investigate
and prosecutethose complaints againstlawyers which are within the disciplinary jurisdiction
of the Court. The Commission on Practice, which shall be divided into Review and
Adjudicatory Panels,shall hear and decidecomplaints and in appropriate cases,shall make
recommendationsto the Court for discipline. Prosecutorial and adjudicatory functions shall
be separatedand managedto secure responsiveness,       efficiency and fairness.


RULE 2--THE COMMISSION              ON PRACTICE OF THE SUPREME COURT OF
THE STATE OF MONTANA

        A. Appointment. The Court shall appoint a fourteen-member commission to be
known as “The Commission on Practice of the Supreme Court of the State of Montana”
hereinafter referred to as the “Commission,” which shall consist of nine practicing lawyers>
who shall be residents of the State of Montana and licensed and admitted to practice in the
State of Montana, and five non-lawyers. One of said lawyers shall be appointed from each
of the areashereinafter defined. One lawyer member shall be at large and may be appointed
from any area set forth below. The nonlawyer members of the Commission shall be
appointed at large, but they shall be residentsof the State of Montana. The term of office of
 all membersof the Commission shall be four years. The personsserving on the Commission
 on the effective date of these Rules shall continue to serve on the Commission for the
 remainder of the terms for which they were appointed, unless their membership on the
 Commission is terminated as hereinafter provided.
       The areasfrom which the lawyer membersof the Commission shall be appointedshall
 be comprised of the various judicial districts of the State of Montana, and are to be
 designatedas follows:
       Area A shall comprise the Fourth, Eleventh, Nineteenth, Twentieth and Twenty-first
Judicial Districts.
       Area B shall comprise the Second,Third and Fifth Judicial Districts.
       Area C shall comprise the Eighth and Ninth Judicial Districts.
       Area D shall comprise the Twelfth, Fifteenth and SeventeenthJudicial Districts.
       Area E shall comprise the First, Sixth and Eighteenth Judicial Districts.
       Area F shall comprise the Tenth and Fourteenth Judicial Districts.
       Area G shall comprise the Thirteenth and Twenty-second Judicial Districts.
       Area H shall comprise the Seventh and Sixteenth Judicial Districts.
       Except for the at large lawyer member, appointmentsto the Commission of the lawyer
members shall be made by the SupremeCourt from a list of three practicing lawyers in each
Area having the three highest number of votes in an election by the Area members of the
StateBar of Montana. The time, place and method of such election shall be in accordance
with the orders of this Court. In the event that said election is not held in any Area as
ordered, the Supreme Court shall appoint a member from that Area to serve on the
Commission.
       The nonlawyer membersand the at large lawyer member of the Commission shall not
be subject to the election procedure, but shall be appointed by the Court.
       In the event of a vacancy in the Commission, a successorshall be appointed by the
SupremeCourt for the unexpired term of the member whose office is vacated. Members of
the Commissionmay terminate their membershipat their pleasure,and their membershipmay
be terminated by the Court at its pleasure.

       B. Election of Officers. The membersof the Commission shall annually elect lawyer
members as chairperson, vice chairpersonand executive secretary. The chairperson, and in
the absence of the chairperson, the vice chairperson, shall preside at meetings of the
Commission except that in the conduct of disciplinary hearingsthe chairpersonmay appoint
another lawyer member of the Commission to act as presiding officer.
       A presidingofficer shall have all of the powers of the chairpersonin any casein which
he or she has been appointed.

       C. Quorum. Eight membersof the Commission shall constitute a quorum when the
Commission is acting as a whole. The act of a majority of the memberspresentat a meeting
at which a quorum is present shall be the act of the Commission.
       D. Meetings. Members ofthe Commissionshall meet at times and placesdesignated
by the chairperson or, in the absenceof the chairperson by the vice chairperson, who shall
detemrine the agendafor meetings. Notice of any such meeting shall be given by mail or by
telephonenot less than seven calendardays in advanceof the time for such meeting, except
in cases of emergency or urgency requiring, in the judgment of the person calling the
meeting, a shorter time of notice. Also, the Supreme Court may call a meeting of the
members to be held at a time and place ordered by the Court. Notice of such meeting shall
be given as above provided. The minutes of any meeting of the Commission shall state the
form and time of notice of meeting given to the members.

       E. Executive Committee. The chairperson,vice-chairpersonand executivesecretary
of the Commission shall constitute the executive committee. The principal function of the
executive committee shall be to attend to administrative matters during the interval between
meetings of the Commission. The executive committee shall have such other duties and
authority as the Commission shall determine from time to time.

       F. Compensation and Expenses. Members of the Commission shall receive no
compensation for their services, but may be reimbursed for travel and other expenses
incidental to the performance of their duties.

       G. Powers and Duties of the Commission. The Commission shall exercise the
following powers and duties:

               (1) Adopt rules or policies providing for the time and place of meetings,
       and such other procedural rules,not in conflict with these rules, as may be necessary
       to expedite the conduct of its business.
               (2) Periodically review the operation of the lawyer disciplinary system with
       the Supreme Court.
               (3) Establish Review Panelspursuant to Rule 3.
               (4) Establish Adjudicatory Panelspursuant to Rule 4.
               (5) Appoint and superviseany Commission staff.
               (6) Assure~that Review Panelmember who sits on a particular casedoesnot
                               a
       also sit on an Adjudicatory Panel for that case.
               (7) Maintain all permanentrecords of disciplinary matters and proceedings.
               (8) Exercisesuch other authority and perform suchother dutiesas are provided
       in these rules, or that may be required in order to carry out the provisions of these
       rules.
                (9) Operate subject to budgetary limitations imposed by the Court.




                                                                                         3
RULE 3--REVIEW PANELS: Cumposition; Powers and Duties; Quorum

      A. Composition. The Chairperson of the Commission shall appoint one or more
Review Panels of five members each, at least two of whom shall be non-lawyers; shall
designatea Chairperson for eachReview Panel;and shall realign the membershipof Review
Panelsfrom time to time.

      B. Powers and Duties. A Review Panel shall:
              (1) Review the complaint, the response from the lawyer against whom the
      complaint was made and any reply from the complainant together with other relevant
      documents and Disciplinary Counsel’s ,intake summary, investigative report and
      recommendations.
              (2) Determine any preliminary and procedural matters.
              (3) Refer complaint to Disciplinary Counsel for any further investigation.
              (4) Dismiss the complaint when the facts do not appearto warrant disciplinary
      action.
              (5) Request Disciplinary Counsel to prepare and file with an Adjudicatory
      Panel a formal complaint when the facts appearto warrant disciplinary action.
              (6) Request Disciplinary Counsel to prepare and file with an Adjudicatory
      Panel a complaint proposing interim suspensionin an appropriate case.
              (7) Hear and determine requests for reconsiderationpursuant to Rule 14.
              (8) Authorize the stay of disciplinary proceedings for good cause shown
      pursuant to Rule 28.
              (9) Conduct show cause hearings when a lawyer has refused to respond to
      inquiries from the Office of Disciplinary Counsel or the Commission.
              (10) Notify parties of action by a Review Panel.

       C. Quorum. Three members of a Review Panel,at least two of whom are lawyers,
shall constitute a quorum, however, any act of the Review Panel shall require the vote of
three members.


RULE 4--ADJUDICATORY          PANELS: Composition; Powers and Duties; Quorum

      A. Composition. The Chairperson of the Commission shall appoint one or more
Adjudicatory Panelsof nine memberseach,at least three of whom shall be nonlawyers; shall
designatea Chairperson for each Adjudicatory Panel; and shall realign the membership of
Adjudicatory Panelsfrom time to time.

      B. Powers and Duties. Adjudicatory Panelsshall, in accordancewith the specific
proceduresand provisions of these Rules:
               (I) Hold hearingson formal complaintsand complaints for interim suspension
       foiledby Disciplinary Counsel;
               (2) After hearing, make findings of fact, conclusions of law and
       recommendationsto the Court for discipline or other disposition of formal complaints
       and complaints for interim suspension.
               (3) Hear and determine preliminary and procedural matters incidental to the
       exercise of its powers and duties.
               (4) Administer private admonitions pursuant to Rule 13.
               (5) Hear and determine requestsfor reconsideration pursuant to Rule 14.
               (6) Administer oaths, provide for discovery and exercise its subpoenapower
       pursuant to Rule 19.
               (7) Authorize the stay of a disciplinary proceeding for good cause shown
       pursuant to Rule 28.
               (8) Hold show cause hearings when a lawyer has refused to respond nor
       cooperatewith the Office of Disciplinary Counsel,a Review Panelor an Adjudicatory
       Panelpursuant to Rule 24.
               (9) Administer discipline by consentpursuant to Rule 26.
               (10) Conduct proceedingsrelative to disability and transfer to inactive status
       pursuant to Rule 28.
               (11) Hold hearingson petitions for reinstatementand make recommendations
       for their disposition to the SupremeCourt pursuant to Rule 29.
               (12) Hold hearings and make recommendations to the Court concerning
       assessment the costs of proceedings,investigations and audits pursuant to Rule 9.
                    of

       C. Quorum. Five members of an Adjudicatory Panel, at least three of whom are
lawyers, shall constitute a quorum, however, any act of the Adjudicatory Panelshall require
the vote of three members.


RULE 5--OFFICE OF DISCIPLINARY              COUNSEL

       A. Appointment. The Court shall appoint a lawyer to serveas Disciplinary Counsel.
Disciplinary Counsel shall not engagein private practice; shall be admitted to practice in
Montana at the time of appointment or within a reasonabletime thereafter as determined by
the Court; and shall maintain offices in Helena, Montana, in facilities designated by the
court.

       B. Powers and Duties. Disciplinary Counsel shall perform all prosecutorial
functions and shall have the following powers and duties:
              (I) Supervise Office of Disciplinary Counsel (Office) staff in performing
       central intake functions:

                                                                                          5
         (2) Evaluateall information coming to the attention of the Ofticc to determine
whether it is within the disciplinary jurisdiction ofthe Court;
        (3) Investigate all information coming to the attention of the Office which, if
true, would be grounds for discipline or transfer to disability/inactive status;
        (4) Investigate all facts pertaining to petitions for reinstatement or
readmission;
        (5) Recommend discipline;
        (6) Prosecute before Review Panels, Adjudicatory Panels and the Court,
discipline, interim suspension, reinstatement and readmission proceedings, and
proceedings for transfer to or from disability/inactive status;
        (7) Employ and supervise Office staff needed for the performance of
prosecutorial functions and, when circumstances necessitatetheir use, appoint and
supervise special investigators and volunteer special counsel;
        (8) Notify promptly the complainant and the lawyer that an investigation is to
be initiated by Disciplinary Counsel;
        (9) Develop written guidelines for determining which matters fail to allege
facts that would constitute grounds for disciplinary action;
        (10) Request the Clerk of the Supreme Court to notify eachjurisdiction in
which a lawyer is admitted of a transfer to or from disability/inactive status,
reinstatement, readmission or any public discipline imposed in this state;
        (11) Whenever costs have been assessed       against a lawyer by the Supreme
Court, assembleand serve on the lawyer an itemized list of the costs of proceedings,
investigations and audits;
        (12) Seek reciprocal discipline when informed of any public discipline
imposed in any other jurisdiction;
        (13) Forward a certified copy of the judgment of conviction to the
disciplinary office in eachjurisdiction in which a lawyer is admitted when the lawyer
is convicted of a serious crime (as hereinafter defined) in this state;
        (14) Maintain permanent records of discipline and disability matters and
compile statistics to aid in the administration of the system;
        (15) Prepare an annual budget for the Office and submit it to the Court for
approval;
        (I 6) Make reasonableand necessaryexpenditures pursuant to the approved
budget to perform the duties of the Office;
        (I 7) Supervise and direct Office staff and operations;
        (18) Prepareand submit to the Court recommendationsconcerning the annual
assessment Bar members; and
             of
        (19) Make recommendations the Court about the lawyer regulation system.
                                      to




                                                                                    6
       C. I’rohibitetl Activities.   Disciplinary counsel shall not have authority to render
advisory opinions, either orally or in writing; to dismiss a complaint; or to impose any form
of discipline on a lawyer.


RULE 6--COSTS AND EXPENSES; FISCAL REVIEWS AND AUDITS

       A. Office of Disciplinary Counsel. The costs and expenses of the Office of
Disciplinary Counsel shall be paid from an annualassessment active membersof the State
                                                          of
Bar of Montana. The Supreme Court in its discretion shall determine the amount of the
annual member assessment.

       B. Commission on Practice. The costs and expensesof Commission shall be paid
from legislatively appropriated public funds.

      C. Fiscal Reviews and Audits. The Court may direct fiscal reviews and audits of
the components of the lawyer regulation system.


RULE 7--JURISDICTION

        Any lawyer admitted to practice law in the Stateof Montana and any lawyer specially
 admitted by a court of the State of Montana for a particular proceeding or appearing by
pleading or otherwise in any judicial proceeding in the State of Montana or otherwise
 engaging in the practice of law in the State of Montana is subject to the disciplinary
jurisdiction of the Supreme Court of the State of Montana.
        If a lawyer, becauseof allegationsof misconductor againstwhom formal disciplinary
proceedings have been filed, shall surrender his or her license to practice law, the
Commission retains jurisdiction to proceed with formal disciplinary proceedings and shall
thereafter enter its order of discipline or recommendation for discipline in accordancewith
the rules.


RULE S--GROUNDS FOR DISCIPLINE

      A. Reasons for Discipline. Discipline may be imposed for any of the following
reasons:
           (I) Acts or omissions by a lawyer, individually or in concert with any other
       person or persons, which violate the Rules of Professional Conduct or the disciplinary
       rules adopted from time to time by the Supreme Court.
              (2) Any act committed by an attorney contrary to the highest standards of
       honesty,justice or morality, including but not limited to, thoseoutlined in parts 3 and
       4 of Chapter 6 I, Title 37, Montana Code Annotated, whether committed in such
       attorney’s capacity as an attorney or otherwise.
              (3) Conduct which results in conviction of a criminal offense.
              (4) Conduct which results in lawyer discipline in anotherjurisdiction.
              (5) Violation of the terms of any discipline or disciplinary order.
              (6) Failure to promptly and fully respond to an inquiry from Disciplinary
       Counsel, an investigator, or the Commission, or failure to justify such refusal or
       nonresponse.
              (7) Willful contempt of court and failure to purge the contempt.

       B. Relationship to Criminal Proceedings. Acquittal of a charge of crime, plea
bargain, conviction of a lesser crime, or dismissal of a charge of crime after deferred
imposition of sentence,shall not constitute a bar to lawyer discipline for that act, nor shall
conviction in a criminal proceedingbe a condition precedentto the institution of disciplinary
proceedings for that act.


RULE 9--DISCIPLINE         AND SANCTIONS

       A. Forms of Discipline. Discipline may take one or more of the following forms:
               (1) Disbarment.
               (2) Suspension  from the practice of law for a definite period of time or for an
       indefinite period of time with a fixed minimum term.
               (3) Public censure.
               (4) Private admonition.
               (5) Probation.
               (6) Requirement of restitution to persons financially injured.          1
               (7) Reimbursement to the Lawyers’ Fund for Client Protection.
               (8) Assessment of the cost of proceedings, investigations and audits.
       Whenever costs of proceedings are assessed the Supreme Court as part of the
                                                       by
       discipline imposed upon a lawyer, the Disciplinary Counselshall assembleand serve
       upon the lawyer an itemized list of those costs. The lawyer shall then have ten days
       thereafter in which to file written objections and, if so desired, request a hearing
       before an Adjudicatory Panelon whether the amount of such costs is reasonableand
       necessary. An Adjudicatory Panelshall thereafter recommend an amount of costs to
       be imposed,and shall file its recommendation,along with any objectionsthereto, with
       the SupremeCourt, which shall then issuean appropriate order assessingcosts.
              (9) Interim suspensionpending final determination of discipline.


                                                                                             R
        B. Discipline Criteria. The following thctors shall be considered in cletcrmining
discipline to be recommendedor imposed:
               (1) The duty violated;
               (2) The lawyer’s mental state;
               (3) The actual or potential injury causedby the lawyer’s misconduct; and
               (4) The existenceof aggravating or mitigating factors.

       C. Probation. A lawyer againstwhom disciplinary proceedingsare pending, may be
placed on probation by the Supreme Court, or, with lawyer’s concurrence, by an
Adjudicatory Panel.The probation shall be for such time and upon such terms and conditions
as are determined appropriate in the case. Discipline may be imposed for violation of any
of the terms and conditions of such probation, including satisfactory completion of a
diversion or treatment program.

         D. Procedure for Discipline for Wiiful Contempt of Court and Failure to Purge
the Contempt. Upon receipt of a certified copy of an order of contempt that has become
final, the SupremeCourt may, in its discretion,issuean order to show causewhy the lawyer’s
license to practice law should not be suspendedor other discipline should not be imposed.
The lawyer againstwhom such an order has beenentered in district court shall not have the
right or opportunity to re-litigate the merits of the contempt order, the right to hearing and
due process having been afforded him or her in the district court.
         In the alternative, the SupremeCourt may direct an Adjudicatory Panel to issue the
order to show cause or direct the lawyer to appear before the Adjudicatory Panel. In that
event, the Adjudicatory Panel shall make a written recommendation to the Supreme Court
regarding suspensionof the lawyer’s license or other discipline.
         An attorney who has beenpurged of the contempt order may be reinstatedto practice
law. Prior to reinstatement, the lawyer shall be required to pay the costs of any proceedings
before the Commission on Practice.


                                    II PROCEDURE


RULE IO--OFFICE OF DISCIPLINARY               COUNSEL PROCEDURE

       A. Central Intake and Evaluation. The Office of Disciplinary Counsel shall
perform central intake functions including, but not limited to the following:
             (1) Receive information and complaints regarding lawyers’ misconduct from
       members of the public;




                                                                                           9
              (2) Make appropriate referrals regarding information and complaints while
       assuring that any member of the public who wishes to make a complaint against a
       lawyer is able to do so;
              (3) Send to the complainant a packet of written materials containing forms,
       instructions and information about Montana’s lawyer disciplinary process; and
              (4) Receive written complaints on the forms provided.

        B. Preliminary Review and Processing of Informal Complaints. The Office of
Disciplinary Counsel shall:
                (1) Conduct a preliminary review of each written complaint received by the
        Office and determine whether the complaint involves a matter that is within the
        disciplinary jurisdiction of the Court; and
                (2) Where the complaint does not appear to be within the disciplinary
       jurisdiction of the Court, advisethe complainant in writing and determine whether the
       complainant still wishes to proceed with the complaint.

        C. Investigation. When the complaint appears to be within the disciplinary
jurisdiction of the Court or where the complainant otherwise wishes to proceed with the
 complaint, Disciplinary Counsel shall:
                (1) Send the complaint to the lawyer against whom the complaint is made;
                (2) Sendthe lawyer’s responseto the complainant and, if appropriate,request
        his or her reply to the lawyer’s response;
                (3) Prepare an intake summary; and
                (4) Conduct an investigation and prepare an investigative report.

       D. Review Panel Proceeding. Disciplinary Counsel shall:
              (1) Preparerecommendationsto a Review Panel,including a recommendation
       of dismissal when the complaint does not warrant disciplinary action;
              (2) Presentthe intake summary, investigative report and recommendationsto
       a Review Panel, orally supplementingthem at the request of a Review Panel; and
              (3) Conduct further investigation at the request of a Review Panel.

       E. Adjudicatory Panel Proceeding. Disciplinary Counsel shall:
               (1) Draft and prosecuteforma1complaints and complaints proposing interim
       suspensionbefore an Adjudicatory Panel;
               (2) Recommend discipline or other disposition of a case to an Adjudicatory
       Panel;
               (3) Conduct any discovery pursuant to Rule 19;
               (4) At the request of an Adjudicatory Panel, investigate all allegations in a
       petition for reinstatement and present relevant evidence at an Adjudicatory Panel
       hearing on the petition; and

                                                                                          IO
              (5) Advocate findings of fact and conclusions          of law   resulting   from
       Adjudicatory Panelproceedings.


RULE II--REVIEW         PANEL PROCEDURES

A Review Panel shall:
             (1) Review the complaint, the responsefrom the lawyer against whom the
      complaint was made, and any reply from the complainant,together with other relevant
      documents and Disciplinary Counsel’s intake summary, investigative report and
      recommendations;
             (2) Determine any preliminary and procedural matters;
             (3) Refer complaint to Disciplinary Counsel for any further investigation;
             (4) Dismiss the complaint when the facts do not appearto warrant disciplinary
      action and notify the complainant and lawyer of the Review Panel’s action;
             (5) RequestDisciplinary Counselto prepareand file a formal complaint when
      the facts appear to warrant disciplinary action;
             (6) Request Disciplinary Counsel to prepare and file a complaint proposing
      interim suspensionin an appropriate case; and
             (7) When undisputed facts prove an ethical violation by clear and convincing
      evidence,recommend to an Adjudicatory Panelimposition of a private admonition in
      appropriate cases.


RULE 12--ADJUDICATORY             PANEL PROCEDURE

        A. Complaint and Citation. When a Review Panel has determined that formal
disciplinary proceedings shall be instituted against a respondentlawyer:
                (1) Disciplinary Counsel shall file a formal complaint with the Clerk of the
        Supreme Court and shall furnish a copy to the Adjudicatory Panel;
                (2) The complaint shall set forth the charges with sufficient clarity and
        particularity as to inform the lawyer of the alleged misconduct;
                (3) The complaint shall be signed by Disciplinary Counsel but need not be
        verified; and
                (4) The Clerk of the SupremeCourt shall issuea citation which, together with
        a copy of the complaint, shall be served on the lawyer; the citation shall require the
        lawyer to file a written answer to the complaint with the Clerk within twenty days.

       B. Answer.
              (1) The lawyer shall serve a copy of the answer in the Commission and on
       Disciplinary Counsel.

                                                                                                 II
              (2) If the lawyer fails to answer within the prescribed time, the chargesshall
       be deemedadmitted. An Adjudicatory Panelto which the casehas beenassignedmay
       make findings and impose on the lawyer such discipline and sanctionsas these rules
       authorize.
              (3) An Adjudicatory Panel may elect to hold a hearing notwithstanding the
       lawyer’s failure to answer, after notice of hearing has been given.

       C. Hearing, Findings and Conclusions.
              (1) If the lawyer files an answer, Disciplinary Counsel shall consult with the
       Commission to determine a hearing date before an Adjudicatory Panel. The
       Commission shall file and serve upon Disciplinary Counsel, the lawyer, the lawyer’s
       counsel, if any, and any complainant, a notice of hearing setting forth the date, time
       and place of hearing, which notice shall be served upon said persons at least twenty
       days in advancethereof. The lawyer is entitled to be representedby counsel,to cross-
       examine witnesses, and to present evidence. The hearing shall be recorded.
              (2) In the conduct of a hearing,the Chairpersonof an Adjudicatory Panelshall
       have authority to rule on all motions, objections, and other matters presented in
       connectionwith the hearing. Except asmay otherwise be provided herein, and except
       as an Adjudicatory Pane1   Chairperson may determine in the interests of justice and
       fairness, hearingsin formal disciplinary proceedingsshall be conductedin accordance
       with the Montana Rules of Civil Procedureand the Montana Rules of Evidence.
              (3) Following the hearing, an Adjudicatory Panel shall make findings of fact,
       conclusionsof law and a recommendationto the SupremeCourt for discipline or other
       disposition of the case.


RULE 13--PRIVATE ADMONITIONS

       At any time before initiation of formal disciplinary proceedings, an Adjudicatory
Panel, in its discretion, may give a private admonition to the lawyer in the name of the
Supreme Court, either orally or in writing, with or without imposition of costs of
proceedings,and may require the lawyer to appearpersonally before an Adjudicatory Panel
to receive the admonition. Thereupon,the matter shall be deemedterminated except that the
Commission shall maintain a record of such admonition which record may be consideredby
Adjudicatory Panels in determining discipline to be recommended or imposed in any
subsequent disciplinary proceeding involving the lawyer. Private admonitions are not
appealable.


RULE 14--REQUEST FOR RECONSIDERATION                    BY COMPLAINANT


                                                                                          I?
       A Rcvicw or Adjudicatory Panel. before which a matter is pending, shall advise
complainants in writing that a complainant who is not satisfied with the disposition of a
complaint by the Panel,may, within thirty daysof receipt of notice of the disposition,petition
the Panelfor reconsideration. The Panel,upon reconsideration,may approve the disposition
or take such other action as may be appropriate and notify the complainant and the lawyer.
The Supreme Court may, in its sole discretion, review the Panel’s disposition upon
reconsideration.


RULE 15-EX PARTE COMMUNICATIONS                    PROHIBITED

       Disciplinary Counsel and members of Review Panels, Adjudicatory Panels, the
Commission and the Supreme Court shall not communicate exparte among themselvesor
with others regarding the merits of a pending or impending investigation or a disciplinary
proceeding except as permitted by the Rules for Lawyer Disciplinary Enforcement.
Communications for purposesof scheduling,administration and procedural matters shall not
be prohibited but shall be conducted to assurefairness to all parties.


RULE 16--REVIEW BY THE SUPREME COURT

        After service of a copy of the findings of fact and conclusions of law and
recommendation of discipline to the lawyer and to lawyer’s counsel, if any, the lawyer shall
have thirty days from date of service within which to file with the Court objections to the
findings of fact and conclusionsof law and recommendationof discipline, and a written brief
in support thereof. The lawyer or the lawyer’s counselshall serveupon Disciplinary Counsel
a copy of any such objections and brief in support thereof. Disciplinary Counsel shall have
thirty days after date of service of such objectionsand written brief within which to file with
the Court a written brief in opposition to such objections, and a copy of such brief shall be
served upon the lawyer or the lawyer’s counsel. The Court may, in its discretion, set the
matter for oral argument if the Court deemsoral argument appropriate. Thereafter, or in the
event objections are not filed by the lawyer, the matter shall be deemedsubmitted and the
Court shall determine the appropriate discipline, if any, authorized by these rules. In the
event objections are not filed, the matter shall be deemedsubmitted at the expiration of the
time for filing objections and the SupremeCourt shall consider the matter, issue its written
decision, and impose such discipline if any, as it considersappropriate. In the imposition of
discipline, the Court may fix a time and place for the lawyer to appearbefore it. The Clerk
shall notify the Commission, Disciplinary Counsel, the lawyer and the lawyer’s counselof
the time and place of the appearanceand the purpose thereof. At such time and place the
lawyer shall appearin person, may be accompaniedby counsel, and may make a statement
with respect to the discipline to be imposed. Thereupon the Court shall impose such
discipline as il deemsappropriate.
        Proof of all service required herein shall be made in accordance with Rule 5(f),
Montana Rules of Civil Procedure.


RULE 17--IMMUNITY

        A. From Civil Suit. Communications or complaints, oral or written to, or from, the
Commission andthe Office of Disciplinary Counsel, and testimony given in the proceedings
are privileged, and no evidencethereof is admissiblein any lawsuit against any complainant,
witness, Commission member, Commission staff, Disciplinary Counsel, Office of
Disciplinary-Counsel staff, investigator, specialcounselor other person employedor retained
by the Commission or the Office of Disciplinary Counsel. Waiver, if any, of such privilege
by voluntary disclosure by a complainant or witness shall be determined under Rule 503,
Montana Rules of Evidence. Members of the Commission, Commission staff, Disciplinary
Counsel, Office of Disciplinary Counselstaff, investigator, specialcounsel,any other person
employed or retained by the Commission to represent it in Commission matters, staff
members,and personsacting for the Commission, shall be immune from suit for any conduct
undertaken in good faith in the course of their official duties under these rules. All of said
persons are deemed officers and/or agents of the Court for all purposesmentioned in these
rules.

       B. From Criminal Prosecution. Upon application of Disciplinary Counsel or the
Commission and after reasonablenotice to and written consentfrom the appropriate county
attorney(s), the Supreme Court may order that a witness cannot be prosecuted or subjected
to any penalty or forfeiture, other than a prosecution or action for perjury or contempt, for
or on account of any transaction, matter, or thing concerning which the witness testified or
produced in a lawyer disciplinary proceeding.


RULE l&-SERVICE

        A. Service of Complaint. Service upon the lawyer of a complaint in a formal
disciplinary proceeding shall be made by personal service by any person designatedby the
Office of Disciplinary Counsel or authorized by law, or by registeredor certified mail at the
last known address of the lawyer, and proof thereof shall be made as provided in Rule 4,
Montana Rules of Civil Procedure.
        B. Service ofOther Papers. Serviceofany other papersor noticesrequiredby these
rules shall, unlessotherwise provided by theserules, be made in accordancewith the Rules
of Civil Procedureof the State of Montana.

RULE 19--OATHS, SUBPOENA POWER AND DISCOVERY

      A, Oaths. Any member of the Commission or other person authorized by law may
administer oaths and affirmations in matters pending before the Commission.

        B. Subpoenas. Any member of the Commission may, at the request of an
investigator, the Office of Disciplinary Counsel, or the lawyer, compel, by subpoena,the
attendanceof witnesses and the production of pertinent books, papers, and documents.
        Any person subpoenaed appearand give testimony, or to produce pertinent books,
                               to
papers or documents, who fails or refuses to appear or to produce such books, papers, or
documents, or any person having been sworn to testify, who refuses to answer any proper
questions, may upon request of the Commission or the Office of Disciplinary Counsel be
cited for contempt of the Supreme Court. The Commission or the Office of Disciplinary
Counsel shall report to the Court the facts relating to any such contempt. Thereupon,
proceedings before the Supreme Court shall be had as in casesof other contempts. The
SupremeCourt may, upon proper application, enforce the attendanceof any witness and the
production of any documents subpoenaed.

       C. Quashing Subpoena. Any attack on the validity of a subpoenaso issuedshall be
heard and determined by the chairperson of the Commission, or in his or her absence,the
vice-chairperson or executive secretary, subject to review by the Supreme Court, at the
request of the Disciplinary Counsel or the lawyer.

       D. Discovery. Disciplinary Counsel and the lawyer shall be afforded reciprocal
discovery. Disputes concerningthe scopeand other aspectsof discovery shall be determined
by the chairperson, or in his or her absence vice-chairperson, of the Adjudicatory Panel.
                                            the

       E. Witnesses and Fees. Witness fees and mileage shall be the sameas provided by
law for witnesses in civil actions in the District Courts of the State of Montana.


RULE 20--ACCESS TO DISCIPLINARY                INFORMATION

        A. Confidentiality. All disciplinary proceedingswhich are prior in time to the filing
of a formal complaint with the Clerk of the SupremeCourt shall be confidential. Upon the
tiling of a formal complaint, the Commission’s entire tile on the matter shall be subject to
discovery.
       B. Public Proceedings. Upon the filing of a formal complaint with the Clerk of the
Supreme Court in a disciplinary matter, or upon the tiling with the Clerk of the Supreme
Court of a petition for reinstatement,the proceedingsbefore the Commission thereafter shall
be public except for:
               (1) Deliberations and minutes of the Commission; and
              (2) Information or proceedingswith respect to which an Adjudicatory Panel
       or Supreme Court has issued a protective order.

       C. Violation. Violation by any person of any confidential information under these
rules shall be punishable as a contempt of the Supreme Court.

      D. Duty of Participants. All participants in a proceeding under these rules shall
conduct themselvesso as to maintain the confidentiality mandatedby this rule.


RULE 21--DISSEMINATION            OF DISCIPLINARY        INFORMATION

        Notice of Discipline Imposed. The Clerk of the SupremeCourt shall causecopies
of orders and notices of transfer to disability/inactive status, public censure, suspension,
disbarment, and reinstatement to be given to the Clerks of all of the District Courts of the
State of Montana, all of the District Judgesof the State of Montana, the Clerk of the Federal
District Court for the District of Montana, the Clerk of the Circuit Court of Appeals of the
Ninth Circuit, the Chairperson of the Commission, and the Executive Director of the State
Bar of Montana, or as the SupremeCourt otherwise may direct.


RULE 22--ADDITIONAL          RULES OF PROCEDURE

        A. Proceedings Governed by Rules of Civil Procedure. Except as otherwise
provided in these rules, the Rules of Civil Procedure of the State of Montana apply in
disciplinary cases.

       B. Standard of Proof. Formal chargesof misconduct and grounds for reinstatement
shall be establishedby clear and convincing evidence.

       C. Burden of Proof. The burden of proof in formal proceedingsseekingdiscipline
is on Disciplinary Counsel. The but-denof proof in reinstatement proceedings is on the
person seeking reinstatement.




                                                                                          16
      D. Availability of Hearing Transcript. A copy of the record of a hearing shall be
made available to the lawyer at his or her expenseon request made to the Commission.

         E. Related Pending Litigation. The proceeding of a disciplinary matter shall not
be delayed becauseof substantial similarity to the material allegations of pending criminal
or civil litigation unlessa Review Panelor an Adjudicatory Panel in its discretion authorizes
a stay for good causeshown, but only after notice to the complainant, Disciplinary Counsel,
the lawyer and the lawyer’s counsel and opportunity to be heard by the complainant.

         F. Delay Caused by Complainant. Neither unwillingness nor neglect of the
complainant to sign a complaint nor to prosecute a charge, nor a settlement, nor a
compromise between the complainant and the lawyer, nor restitution by the lawyer shall, in
itself, justify abatementof the processing of any complaint.

        G. Effect of Time Limitations. Except as is otherwise provided in theserules, time
is directory and not jurisdictional. Failure to observeprescribed time intervals may result in
sanctionsagainstthe violator but doesnot justify abatementof any disciplinary investigation
or proceeding.

        H. Complaints Against Commission Members. Allegations of grounds for
discipline against members of the Commission shall be processedin the same manner as
allegationsagainstnonmembersof the Commission;provided, however, that the Commission
member against whom such allegationsare made shall be disqualified from participating in
any manner as a Commission member with respect to that matter. Further, in the event of
allegationsof grounds for discipline being madeagainstany member of the Commission,the
Supreme Court wi,ll be immediately notified of such allegations, and the Commission will
keep the Court informed in a timely manner of the status of the matter.

        I. Dismissed Complaints. A complaint which is dismissed or upon which no
disciplinary action is taken or recommended, shall be expunged from Commission and
Disciplinary Counsel records and for all purposes shall be considered as null, void and
nonexistent.


RULE     23--LAWYERS CONVICTED             OF A CRIMINAL        OFFENSE

        A. Transmittal of Certificate of Conviction. The clerk or other official of any court
in this state, in which a lawyer subject to the disciplinary jurisdiction of the SupremeCourt
has been convicted of a criminal offense shall, within thirty days of the date of conviction,
transmit a certificate of conviction to the Supreme Court, Disciplinary Counsel and to the
Commission on Practice.

                                                                                            17
        B. Procedure on Receipt of’ Certificate of Conviction. Upon receipt of the
certificate of conviction the Supreme Court, either on its own motion or on that of the
Disciplinary Counsel, shall determine whether the criminal offense is one which affects the
lawyer’s ability to practice law. If the Court determinesthat the lawyer was found guilty of
a criminal offense that affects the lawyer’s ability to practice law, the SupremeCourt shall
enter an order immediately suspendingthe lawyer from the practice of law pending final
disposition of a disciplinary proceedingpredicatedupon the conviction. The SupremeCourt
shall in the same order direct Disciplinary Counsel to prepare and file a formal complaint
against the lawyer predicated upon the conviction. If the criminal offense does not involve
the lawyer’s ability to practice law, the SupremeCourt shall enter an order to that effect and,
thereafter, the matter shall be processedlike any other information coming to the attention
of the Commission. The Court need not give notice to the lawyer, nor shall a hearing be
required, prior to its determination of whether the criminal offense of which the lawyer was
convicted was one which affects the lawyer’s ability to practice law nor shall a hearing be
required prior to the SupremeCourt’s enteringan interim order of suspension.A copy of any
order enteredpursuant to this rule shall be servedupon the lawyer, Disciplinary Counseland
the Commission. Upon good causeshown, the Court may in the interest of justice set aside
or modify the interim suspension,however, the interim suspensionmay not be set aside
solely by reason of a pending appealof the conviction to the SupremeCourt or becauseof
an appealby trial de nom

       C. Formal Proceedings After a Conviction. The sole issueto be determinedin the
formal disciplinary proceedingsconductedafter a lawyer is convicted of a criminal offense
which affects the lawyer’s ability to practice law shall be the extent of the final discipline to
be imposed, provided that a disciplinary proceeding so instituted will not be brought to
hearing until all appealsfrom the conviction are concluded unlessthe lawyer requeststhat
the matter not be deferred.

        D. Certificate of Conviction Conclusive. A certificate of conviction of a lawyer for
a criminal offense shall be conclusive evidence of the commission of that crime in any
disciplinary proceeding instituted against the lawyer basedupon the conviction.

        E. Automatic Reinstatement From Interim Suspension Upon Reversal of
Conviction. If a lawyer suspendedsolely under the provisions of paragraph B above,
demonstrates that the underlying conviction has been reversed or vacated, the order for
interim suspensionshall be vacatedand the lawyer placed on active status. The vacating of
the interim suspension will not automatically terminate any formal proceeding then pending
against the lawyer, the disposition of which shall be determined by the Adjudicatory Panel
on the basis of the available evidence.
         F.   Notice   to Clients     and   Others   on Interim   Suspension.   An interim   stlspension
order   entered   pursuant to this rule shall constitute a suspensionof the lawyer for purposes
of Rule 2 I,


RULE 24--FAILURE TO RESPOND TO THE OFFICE                                       OF DISCIPLINARY
COUNSEL OR THE COMMISSION

        If a lawyer subject to the jurisdiction of the Commission should fail or refuse to
promptly and fully respondto a complaint or other inquiry communicated to such lawyer in
writing by the Office of Disciplinary Counsel or the Adjudicatory or Review Panel before
which the matter is pending, the Panel, in addition to other proceedings authorized by these
rules, may direct such lawyer to appear before the Panel and show causewhy appropriate
discipline or sanctionshouldnot be imposedfor failure to respondor cooperate. If the matter
is pendingbefore a Review Panel,and the lawyer fails to show good cause,the Review Panel
shall refer the matter to an Adjudicatory Panel. Notice of such show causehearing shall be
servedupon the lawyer at leasttwenty daysprior to the hearing. If at such hearingthe lawyer
shall fail to respond or show a just or reasonablecausefor not responding, then in addition
to the disciplines and sanctions otherwise provided by these rules, the Adjudicatory Panel
may, upon determination of its appropriateness,recommend to the Supreme Court the
immediate interim suspensionof such lawyer for a period not to exceedthirty days, or such
earlier date asthe attorney shall fully respondto and cooperatewith the Disciplinary Counsel
and the Commission on Practice.


RULE       25-CONDUCT               CONSTITUTING          THREAT OF HARM TO CLIENTS

        A. Transmittal of Evidence. Upon receipt of evidenceconstituting probable cause
that a lawyer subject to the disciplinary jurisdiction of the SupremeCourt has committed a
violation of the Rules of ProfessionalConduct or is incapacitated and, in either case,poses
a substantial threat of serious harm to clients or the public, an Adjudicatory Panel shall:
                (1) Transmit the evidenceto the SupremeCourt together with a proposedorder
        for interim suspension;and
                (2) Contemporaneouslymake a reasonableattempt to provide the lawyer with
        notice, which may include notice by electronic means, that a proposed order for
        interim suspensionhas beentransmitted to the SupremeCourt.

      B. Interim Suspension. The SupremeCourt may, on its own motion, or basedupon
a recommendation to it by an Adjudicatory Panel, direct a lawyer to appear before the
Supreme Court and show cause why the lawyer’s license to practice law should not be
suspendedduring the pendcncy of either criminal proceedingsor disciplinary proceedings

                                                                                                           I9
and, after a hearing, the Suprcmc Court may enter an order suspendingthe lawyer’s license
for a definite or indefinite period, or may dischargethe order to show cause. In the event the
order suspending license is entered, the Supreme Court may appoint a trustee pursuant to
Rule 33 to protect clients’ interests. Further, the Court may make an order relieving the
lawyer of any fiduciary position held by the lawyer and appoint a trustee to assumethose
fiduciary positions.

       C. Notice to Clients. The lawyer suspended    pursuant to the foregoing paragraph,or
the lawyer’s trustee appointedpursuant to Rule 33, if one is so appointed, shall comply with
the notice requirements of Rules 30 and 32.


RULE 26--DISCIPLINE          BY CONSENT

        A. Adjudicatory Panel Approval of Tendered Admission. A lawyer concerning
whom an investigation is being conducted becauseof allegations of misconduct, or against
whom formal disciplinary proceedingshave been filed may tender a conditional admission
to the complaint or to a particular count thereof in exchangefor a stated form of discipline.
The tenderedadmissionshall be submitted to an Adjudicatory Panel. An Adjudicatory Panel
may refer the tendered admission to the Disciplinary Counsel for recommendations. The
Adjudicatory Panel may either approve or reject the tenderedadmission. The Adjudicatory
Panel, with the lawyer’s consent, may hold a private hearing for the purpose of obtaining
information to aid the Adjudicatory Panel in determining whether to approve or reject the
tendered admission. If the tenderedadmission is approvedby the Adjudicatory Panel,such
approval shall be final if the statedform of discipline is private admonition, but shall, if the
stated form of discipline includes disbarment, suspensionor public censure, be subject to
approval or rejection by the SupremeCourt. If the stated form of discipline is rejected by
either the Adjudicatory Panel or the Supreme Court, the admission shall be deemed
withdrawn and cannot be used against the lawyer in any subsequentproceedings.

      B. Affidavit of Consent. If the statedform of discipline is approved,the lawyer shall
present to the Adjudicatory Panelan affidavit stating his or her consent to the discipline and
that:
               (1) The lawyer’s consentis freely andvoluntarily tendered,and that the lawyer
      is not being subjectedto coercion or duress,and that the lawyer is fully aware of the
      implications of submitting the consent;
               (2) The lawyer is aware that there is presently pending an investigation into,
      or proceedinginvolving, allegationsthat there exists grounds for discipline, the nahlre
      of which the lawyer shall specifically set forth;
               (3) The lawyer acknowledgesthat the material facts so alleged are true or the
      lawyer submits his or her consentbecause or she knows that if chargespredicated
                                                   he

                                                                                             20
        upon the matters under investigation were filed, or if the pending proceeding WCI-c
        prosecuted, he or she could not successfully defend himself or herself.
        The final order of discipline shall be predicated upon the complaint, if any, the
conditional admission, the affidavit; and such other information and evidence to which the
Disciplinary Counsel and the lawyer may have stipulated, or which may have been elicited
at a private hearing referred to in Rule 26A.

        C. Order of Discipline. If the discipline by consent is a private admonition by the
Adjudicatory Panel, the Adjudicatory Panel shall enter the order. In all other instancesin
which the proposed discipline has been approved, the Supreme Court shall enter the order.
The order of discipline by consent shall be filed with the Clerk of the Supreme Court, and
a copy thereof shall be served upon the lawyer, the lawyer’s counsel, the Commission,
Disciplinary Counsel and the complainant.

        D. Confidentiality. All tenderedadmissionproceedingsprior to entry of a consent
discipline order shall be confidential and subjectto the provisions of Rule 20 of theseRules.


RULE 27--RECIPROCAL             DISCIPLINE

        A. Commission to Obtain Order of Discipline from Other Jurisdiction. Upon
being disciplined in another jurisdiction, a lawyer admitted to practice in Montana shall
promptly inform the Supreme Court, the Commission, and Disciplinary Counsel of such
action. Upon notification that a lawyer subjectto the disciplinary jurisdiction of the Supreme
Court has been disciplined in another jurisdiction, the Disciplinary Counsel shall obtain a
certified copy of the disciplinary order and tile it with the Commission and with the Supreme
court.

        B. Notice Served Upon the Lawyer. Upon receipt of a certified copy of an order
 demonstrating that a lawyer admitted to practice in Montana hasbeen disciplined in another
jurisdiction, the Court shall forthwith issue a notice directed to the lawyer containing the
 following:
                (I) A copy of the order from the other jurisdiction; and
                (2) An order directing that the lawyer inform the Court, within thirty days from
        the date of service of the notice, of any claim by the lawyer predicated upon the
        grounds set forth in paragraph D of this rule, that the imposition of the identical
        discipline in the state of Montana would be unwarranted and the reasonstherefor.

      C. Effect of Stay of Discipline in Other Jurisdiction. In the event the discipline
imposed in the otherjurisdiction has beenstayedthere, any reciprocal discipline imposedin
Montana may be deferred until the stay expires.

                                                                                              21
         D. Discipline to be Imposed. Upon the expiration of thirty days from service ofthe
notice pursuant to the provisions of paragraphB of this rule, the SupremeCourt shall impose
the identical discipline unlessthe lawyer demonstrates,or the Court finds that upon the face
of the record from which the discipline was predicated it clearly appearsthat:
                (1) The procedure was so lacking in notice or opportunity to be heard as to
        constitute a deprivation of due process;
                (2) That there was such infirmity of proof establishing the misconduct as to
        give rise to the clear conviction that the SupremeCourt could not, consistent with its
        duty, accept as final the conclusion on that subject;
                (3) The imposition of the samediscipline by the SupremeCourt would result
        in grave injustice; or
                (4) The misconduct establishedwarrants substantially different discipline in
        the State of Montana.
        If the SupremeCourt determinesthat any of those elementsexists, it shall enter such
other order as it deems appropriate.

       E. Conclusiveness of Adjudication in Other Jurisdiction. In all other aspects,a
final adjudication in another jurisdiction that a lawyer has been guilty of misconduct shall
establish conclusively the misconduct for purposesof a disciplinary proceeding in the state
of Montana.


RULE 2%-DISABILITY/INACTIVE                STATUS

       A. Grounds. A lawyer subject to the disciplinary jurisdiction of the SupremeCourt
shall be transferred to disability/inactive status if:
               (1) The lawyer asserts an inability to assist in the defense of disciplinary
       proceedings;
               (2) The lawyer is determined, upon hearing, to have a physical or mental
       condition which adverselyaffects the lawyer’s ability to practice law to the extent that
       the lawyer is incapacitated from continuing to practice law; or
               (3) The lawyer is judicially declared incompetent or involuntarily committed
       on grounds of incompetency or disability by a court of competentjurisdiction.

       B. Proceedings.
               (1) Proceedingsto determine a lawyer’s inability to assist in the defenseof
       disciplinary proceedings or to determine incapacity shall be conducted in the same
       manner as formal disciplinary proceedingspursuant to Rules 11 and 12, except that
       all of the proceedingsshall be confidential.


                                                                                             22
              (2) Counsel may he appointed by the Commission to represent a lawyer
       without adequaterepresentation.
              (3) The Adjudicatory Panelmay order examinationofthe lawyer by qualified
       medical experts selectedby the Adjudicatory Panel.

       C. Report and Recommendation. The report and recommendation of the
Adjudicatory Panel shall be subject to review and determination by the Supreme Court as
provided in Rule 16.

        D. Notice of Transfer. Unless otherwise ordered by the Court, notice of transfer to
disability/inactive status shall be given to thosepersons and in the manner provided in Rule
30.

       E. Term of Disability/Inactive Status. Transfer to disability/inactive status, unless
otherwise specifiedby order, shall be for an indefinite period and may include suchterms and
conditions for reinstatement as may be appropriate.

       F. Stay of Disciplinary Proceedings. Pending disciplinary proceedings shall be
deferred during the period of a lawyer’s inability to defend. Suchproceedingsshall be heard
and disposedof asprovided in theserules upon reinstatement of the lawyer to active status.

      G. Reinstatement.
              (1) A lawyer transferred to disability/inactive status may petition for transfer
      to active status after six months, or such other time period specified in the order of
      transfer, or in subsequentorders.
              (2) Upon receipt of a petition for transfer to active status, the Adjudicatory
      Panel shall schedulea hearing on the petition as soon aspracticable. Proceedingsfor
      transfer to active status shall be conductedin the samemanner as formal proceedings
      pursuant to Rule 29, except that all of the proceedings shall be confidential. The
      Adjudicatory Panelmay order examinationof the lawyer by qualified medical experts
      selectedby the Adjudicatory Panel.
              (3) A petition for transfer to active status shall be granted upon a showing by
      clear and convincing evidencethat the disability has been removed.
             (4) A lawyer previously judicially declared incompetent may petition for
      immediate transfer to active status,without hearing, upon proof ofjudicial declaration
      of competency by a court of competentjurisdiction.


RULE 29--REINSTATEMENT




                                                                                           23
       A. After Suspension of Six Months or Less. A lawyer suspended for no more than
six months may resume practice at the end of the period of suspensionby filing with the
Court, and serving upon the executive secretary of the Commission, and Disciplinary
Counsel, an affidavit alleging that the lawyer hasfully complied with the requirementsof the
suspensionorder, and paying any required fees and costs ordered by the Court.

        B. After Disbarment or Suspension for More Than Six Months. Subject to the
limitations set forth in Rule 29C, any lawyer who shall havebeendisbarredor who shall have
been suspended    indefinitely or for more than six months may, by verified petition, apply for:
                (1) An order of reinstatement;
                (2) An order shortening the term of a fixed period of suspension;or
               (3) An order modifying an order of indefinite period of suspensionby fixing
        a definite period of suspension.
        Such petition shall bear the case number and caption appearing in the order of
discipline, and an original and one copy thereof shall be filed with Disciplinary Counsel, the
Commission on Practice, and by the Commission filed with the Clerk of the SupremeCourt
and made a part of the record in said case. Such petition shall set forth the facts that show
the lawyer contends that he or she has rehabilitated himself or herself, or that he or she is
entitled to have the order of discipline vacated, terminated or modified.

       C. Time for Filing Petition.
               (1) A lawyer suspendedfrom practice may not petition for reinstatement
       earlier than ninety days prior to the end of the period of the fixed term or minimum
       fixed term of the suspension.
               (2) A lawyer serving an indefinite suspension  beyondthe minimum fixed term
       may petition for reinstatement at any time.
               (3) No petition for reinstatementshall be filed by a disbarredlawyer until five
       years after the effective date of disbarment.

        D. Hearing and Notice on Application. Upon receipt of a petition, the Commission
shall, within ninety days after receipt of such petition, or such later date as may be mutually
agreedupon by petitioner and the Commission, schedulean Adjudicatory Panelhearing on
the petition. The petitioner shall have the burden of demonstratingby clear and convincing
evidence that he or she meets the following criteria, or, if not, has presented good and
sufficient reasonwhy he or she should neverthelessbe reinstated:
                (1) The lawyer has fully complied with the temls of all prior disciplinary
        orders;
                (2) The lawyer has not engagednor attempted to engagein the unauthorized
        practice of law;
                (3) If the lawyer was suffering under a physical or mental disability or
        infirmity at the time of suspension, including alcohol or other drug abuse, the

                                                                                             2.i
       disability or infirmity has been removed, and ~vherealcohol or other drug abusewas
       a causative factor in the lawyer’s misconduct, the lawyer:
                       a. has pursued appropriate rehabilitative treatment; and
                       b. has abstainedfrom the use of alcohol or other drugs for at least one
               year, and is likely to continue to abstain from alcohol or other drugs;
               (4) The lawyer recognizesthe wrongfulnessand seriousness the misconduct;
                                                                            of
               (5) The lawyer has not engagedin any other professional misconduct since
       suspension;
               (6) The lawyer has the requisite honesty and integrity to practice law; and
               (7) The lawyer has kept informed about recent developments in the law and
       is competent to practice.
       The proceedings before the Adjudicatory Pane1relating to such petition shall be
governed by the applicable provisions of these rules governing hearings in disciplinary
proceedingsincluding Rule 20 concerningconfidentiality, unlessotherwise provided herein
or unless otherwise ordered by the Court.
       Notice of such hearing shall be given to the public in such manner and to such extent
as the Adjudicatory Panel deems appropriate in each case. In any event, notice of such
application or petition shall be given to the SupremeCourt, all of the Judgesof the District
Courts of the State of Montana, all of the FederalDistrict Judgesof the District of Montana,
and the Executive Director of the StateBar of Montana. The notice of hearingshall set forth
that any interested person may testify at the hearing.
         An Adjudicatory Panel may request Disciplinary Counsel to investigate the
allegations set forth in the petition for reinstatement and present relevant evidence at the
hearing.

        E. Deposit for Cost of Proceeding. Upon receipt of a petition for reinstatement,an
Adjudicatory Panel,before proceedingfurther, may require the petitioner to depositwith the
Commission an amount deemedreasonableby the Commission to cover anticipatedcosts of
the reinstatement proceedings.

        F. Recommendation of Commission and Action by Court. The Adjudicatory
Panel shall make a written recommendation to the Supreme Court on the petition for
reinstatement, including the imposition of such conditions to reinstatement as it deems
appropriateto protect the public interest. Thereuponthe SupremeCourt shall, in the exercise
of its discretion, take such action as it deemsadvisable.


RULE 30--NOTICE TO CLIENTS AND OTHERS

      A. Recipients of Notice and Contents of Notice. Unless otherwise ordered by the
Adjudicatory Panelor the SupremeCourt, within ten days after the date of the order of the

                                                                                            2s
Court imposing the discipline ofdisbarment or suspension,the lawyer shall notify or cause
to be notified by registered or certified mail, return receipt requested:
               (1) All clients being representedin pending matters;
               (2) Any co-counsel in pending matters; and
               (3) Any opposing counsel in pending matters or, in the absence of such
       counsel, the adverseparties, that the Court has ordered the disbarment or suspension
       of the lawyer and that the lawyer is therefore disqualified to act as a lawyer after the
       effective date of the order.

        B. Notice to Clients of Lawyers Who Are Disbarred or Suspended. The lawyer
shall deliver to all clients being representedin pending matters any papers or other property
to which they are entitled and shall notify them and any counsel representing them of a
suitable time and place where the papers and other property may be obtained, calling
attention to any urgency for obtaining the papers or other property.

        C. Notification to Court. In the event the client does not obtain another lawyer
before the effective date of the disbarment or suspension,it shall be the responsibility of the
lawyer to notify in writing the judge of the court having jurisdiction of the pending matter
of the circumstances.


RULE 31--EFFECTIVE DATE OF ORDER, WINDING                       UP OF AFFAIRS

       Orders imposing discipline shall be effective immediately upon entry, unless the
Adjudicatory Panelor the SupremeCourt specifiesotherwise in the order. The lawyer, after
entry of a disbarment or suspensionorder, shall not engageas a lawyer for any new caseor
legal matter of any nature. The lawyer shall refund any part of any fees paid in advance
which have not been earned.


RULE 32--AFFIDAVIT         FILED WITH COURT

      Within twenty days after the effective date of the disbarmentor suspensionorder, the
lawyer shall file with the Supreme Court, the Adjudicatory Panel, and the Disciplinary
Counsel an affidavit showing:
              (1) The lawyer has fully complied with the provisions of the order and with
      these rules;
              (2) A list of all other state, federal and administrative jurisdictions to which
      the lawyer is admitted to practice; and
              (3) The lawyer’s residence or other addresseswhere communications may
      thereafter be directed to him or her.

                                                                                             26
RULE 33--APPOINTMENT OF TRUSTEE TO PROTECT CLIENTS’ INTEREST
WHEN THE LAWYER HAS BEEN DISBARRED OR SUSPENDED

        A. Inventory of the Lawyer’s Files. If a lawyer has been disbarred or suspended
and there is evidence the lawyer has not complied with Rule 30, and no partner, personal
representativeor other responsibleparty capableof conducting the lawyer’s affairs is known
to exist, the presiding judge in the judicial district in which the lawyer maintained his or her
practice, upon proper proof of the fact, shall appoint an attorney or attorneys as trustee to
inventory the files of the lawyer, and to take such action as seemsindicated to protect the
interest of the lawyer and the lawyer’s clients.

       B. Protection for Records Subject to Inventory. Any attorney so appointed shall
not be permitted to disclose any information contained in any files inventoried without the
consentof the client to whom the file relates,except as necessary carry out the order of the
                                                                 to
court which appointed the attorney to make the inventory.


RULE 34--VERIFICATION           OF BANK ACCOUNTS

        Whenever Disciplinary Counsel hasprobable causeto believe that the bank accounts
of a lawyer that contain, should contain, or have contained funds belonging to clients, have
not been properly maintained or that the funds have not been properly handled, the
Disciplinary Counsel may initiate an investigation for the purposeof verifying the accuracy
and integrity of ali bank accounts maintained by the lawyer, and an investigator may be
appointed by the Disciplinary Counsel for that purpose.
        Investigations, examinations, and verifications shall be conducted so as to preserve
the private and confidential nature of the lawyer’s records insofar as is consistentwith these
rules and the attorney-client privilege, provided, however, that all investigatory materialsmay
be provided to, or exchanged with, the State Bar of Montana, Lawyers’ Fund for Client
Protection.


RULE 35-EFFECTIVE           DATE

       These rules are effective July 1, 2002, provided, however, that any matter then
pending shall be concluded under the procedure existing prior to the effective date of these
rules.




                                                                                            27
OF MONTANA JUSTICE AND CITY COURT                               1      ORDER
RULES OF CIVIL PROCEDURE, 23C and 23D                           1


       The Commission on Courts of Limited Jurisdiction has brought a conflict between

Montana Justice and City Court Rules of Civil Procedure 23 C and 23D and 5 25-13-402,

MCA, to the attention of this Court. Rule 23D allows a writ of execution to remain in effect

for 120 days from the date of issuance. However, 3 25-13-402, MCA, allows a sheriff or

levying officer to execute a writ no later than 120 days after receipt of the writ.

Consequently,Rule 23D, and the text in the sampleform appendedto Rule 23C, incorrectly

shorten the amount of possible time a sheriff or levying officer has to execute a writ by

statute.

       Therefore, in order to conform the proceduralrules to the time frames establishedby

statute,

       IT IS ORDERED that, effective on the date of this order,

       1. Rule 23D of the Montana Justice and City Court Rules of Civil Procedure is

amendedto read:

       D. RETURN OF EXECUTION. The writ of execution shall remain in effect for 120
days from the date of receipt by the sheriff or levying officer and may be served multiple
times during that period at the direction of the judgment creditor.

       2. The standardizedform in Rule 23C is amendedto read “and return of this writ not

lessthan IO days nor more than 120 days after the date of receipt.”
       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order to:

       The Code Commissioner and Director of Legal Services for the State of Montana;

       The Judgesof the Courts of Limited Jurisdiction of the State of Montana;

       James H. Goetz, Chairman of the Advisory Commission on Rules of Civil and
       Appellate Procedure;

      The President and Executive Director of the State Bar of Montana with the request
      that this order be published in the next available issue of The Montana Lawyer Andy
      on the State Bar’s Webpage;

      The StateReporter Publishing Company with the requestthat this order be published
      in the State Reporter; and

      The StateLaw Librarian with the requestthat this order be publishedon the StateLaw
      Library’s Webpage.

      DATED this &th       day o
                                                                                  “-*I   :’   g
                                                                                                  ,Y ‘.

                IN THE SUPREME     COURT   OF THE STATE     OF MONTANA           ““*
                                                                                A        .:



IN THE MATTER OF THE AMENDMENT
OF MONTANA JUSTICE AND CITY COURT
RULE OF CIVIL PROCEDURE 4C


       The Commission on Courts of Limited Jurisdiction has requestedthat a sample civil

summonsform be addedthe Montana Justiceand City Court Rules of Civil Procedurefor use

‘by those courts. The Commission believesthis form will clearly indicate to defendants,what

their responsibilities and options are upon receiving service of the summons.

       Our review of the Montana Justice and City Court Rules of Civil Procedureindicates

that the proposed form is in compliance with the current rules, including specifically Rule

4C which governs the required form of process. Therefore,

       IT IS ORDERED, effective on the date of this order, that the sample civil summons

form attachedto this Order be includedin the Montana Justiceand City Court Rules of Civil

Procedure as an appendix to Rule 4C;

       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order to:

       The Code Commissioner and Director of Legal Servicesfor the State of Montana;

       The Judgesof the Courts of Limited Jurisdiction of the State of Montana;

       James H. Goetz, Chairman of the Advisory Commission on Rules of Civil and
       Appellate Procedure;

       The President and Executive Director of the State Bar of Montana with the request
       that this order be published in the next available issueof T/2en/(or~tcfr~c~
                                                                                 LUM~Wand
on the State Bar’s Webpage;

The StateReporter Publishing Company with the requestthat this order be published
in the State Reporter; and

The StateLaw Librarian with the requestthat this order be publishedon the StateLaw
Library’s Webpage.

DATED this &th     day olfiihsx%.
 Address

 PlaintWPlaintiff Attorney telephone
                                   number



     IN THE JUSTICE/CITY COURT OF                                          COUNTY, MONTANA

      BEFORE                                         , JUSTICE OF THE PEACE!CITY JUDGE.

                                       ***********




                       Plaintiff,               j        Civil Case

        VS.                                     i        SUMMONS

                                                ;




THE STATE OF MONTANA TO THE ABOVE-NAMED DEFENDANT, GREETINGS:

        You areherebysummoned answer Complaintin this actionwhich is filed in the office
                                   to      the
of the above-entitledJusticeof the Peace/CityJudge, copy of which is herewithservedupon you.
                                                  a
In the eventthat you denyany or ahof thematerialfactsstatedin thecomplaint,you must file your
v&ten answertogetherwith a S15.00     answer for eachDefendant
                                            fee                  with the above-entitledCourt,
and serve a copy of your answeruponthe Plaintiff or attorney at the address shown on the
                                                                             as
Complaint.

        The answermust containa denialof any or all of the materialfactsstatedin the Complaint
that the Defendantbelieves be untrue,andalsoa statement, plainor directmanner,of any other
                           to                              in
facts constitutinga defense.Any matternot deniedshallbe deemed   admitted.If you fail to answer
or asserta counterclaimwithin twenty (20) daysafter serviceof the Complaintand Summons,the
Plaintiff may requestenhy of default
                                   judgment against for the reliefdemanded theComplaint.
                                                   you                        in

       GIVEN under my handthis-           day       of            ,200-.



                                             JUDGE/CLERK OF COURT